DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group II and SEQ ID NO:4 in the reply filed on 4/27/22 is acknowledged.  The traversal is on the ground(s) that they should be entitled to consideration of related embodiments and that there is no serious burden.  This is not found persuasive because the inventions are independent and distinct (compare 35 USC 121) as set forth in the restriction requirement dated 3/7/22. The ‘related embodiments’ analysis as proposed by the applicants is not the standard (compare 35 USC 121). With respect to burden, a search of a peptide would not necessarily lead to particular methods that use such peptide. Further, each claim requires analysis for compliance with 35 USC 101. As set forth below, the instant group is rejected under 101 and claims to a peptide would also require an analysis under 101 including determining whether or not they correspond to a product of nature. Further, SEQ ID NOs: 4-6 are structurally distinct since they comprise different amino acid sequences.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 10-14 and 16-19 have been canceled.
Claims 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/22.
	Claims 6-8 are being examined.

Priority
This application is a DIV of 16/857,136 04/23/2020 PAT 10975126.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/21 and 3/11/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2173.05(q) “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness”. 
MPEP 2173.05(q) expressly states: “a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”
In the instant case, claim 6 recites ‘using’ (and dependent claims 7-8 encompass ‘using’) but does not recite any steps involved in the process. It is unclear what step or steps are required to carry out the ‘using’.
Claim 8 recites the limitation "the assays".  There is insufficient antecedent basis for this limitation in the claims since claim 6 recites ‘assay’ not ‘assays’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because MPEP 2173.05(q) recognizes that use claims that do not purport to claim a process, machine, manufacture or composition of matter fail to comply with 35 USC 101. 
MPEP 2173.05(q) states: “ “Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ").”
In the instant case, claim 6 recites ‘using’ (and dependent claims 7-8 encompass ‘using’) but does not recite any steps involved in the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658